Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 18, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160877(50)(52)(56)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DEBORAH TSCHIRHART, Personal                                                                         Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  Representative of the ESTATE OF                                                                      Megan K. Cavanagh,
  SHAUN M. TSCHIRHART,                                                                                                  Justices
               Plaintiff-Appellant/Cross-
               Appellee,
                                                                    SC: 160877, 160878
  v                                                                 COA: 345411; 345715
                                                                    Oakland CC: 2018-165013-NO
  CITY OF TROY, ALEXANDER YARBROUGH,
  NICHOLAS YARBROUGH, MARY
  ALLEMAN, and ALEXIS CALHOUN,
            Defendants-Appellees,
  and

  SUSAN O’CONNOR,
             Defendant-Appellee/Cross-
             Appellant.
  __________________________________________/

          On order of the Chief Justice, the motion of appellee Susan O’Connor to extend the
  time for filing her supplemental brief is GRANTED. The supplemental brief submitted on
  September 22, 2020, is accepted as timely filed. On further order of the Chief Justice, the
  separate motions of the Michigan Municipal League and the Michigan Association for
  Justice to file briefs amicus curiae are GRANTED. The amicus briefs submitted by those
  entities are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 18, 2020

                                                                               Clerk